Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Response to Arguments
While the examiner notes the same prior art as that of the previous non-final rejection, the prior art is either being expanded upon due to the amendments or being applied differently than in the previous non-final rejection.

Applicant’s arguments, see pages 5-11, filed 7/7/2022, with respect to 35 U.S.C 112(b) for claims 1 regarding “a charged position”, “being selectively brought”, "the two modes", and "the liquid" have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 3/4/2022 has been withdrawn because the claims were amended. 

Applicant’s arguments, see pages 5-11, filed 7/7/2022, with respect to 35 U.S.C 112(b) for claims 12, and 14 regarding "the machine", have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 3/4/2022 has been withdrawn because the claims were amended. Claim 1, however, still recites "the machine”.


Applicant’s arguments, see pages 5-11, filed 7/7/2022, with respect to 35 U.S.C 112(b) for claims 1, 2, 12, and 13 regarding "the pump" have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 3/4/2022 has been withdrawn because the claims were amended. 

Applicant’s arguments, see pages 5-11, filed 7/7/2022, with respect to 35 U.S.C 112(b) for claims 5 regarding "the pump" have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 3/4/2022 has been withdrawn because the claims were cancelled. 

Applicant’s arguments, see pages 5-11, filed 7/7/2022, with respect to 35 U.S.C 112(b) for claims 2 regarding “wherein the flow control enables an operation of the pump” and "the charged position of the potential energy accumulator",  have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 3/4/2022 has been withdrawn because the claims were amended. 

Applicant’s arguments, see pages 5-11, filed 7/7/2022, with respect to 35 U.S.C 112(b) for claims 3 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 3/4/2022 has been withdrawn because the claims were amended. 

Applicant’s arguments, see pages 5-11, filed 7/7/2022, with respect to 35 U.S.C 112(b) for claims 4 and 5 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 3/4/2022 has been withdrawn because the claims were cancelled. 


Applicant’s arguments, see pages 5-11, filed 7/7/2022, with respect to 35 U.S.C 112(b) for claims 6 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 3/4/2022 has been withdrawn because the claims were amended. 

Applicant’s arguments, see pages 5-11, filed 7/7/2022, with respect to 35 U.S.C 112(b) for claims 8 and 9 regarding the use of and/or have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 3/4/2022 has been withdrawn because the claims were amended. 

Applicant’s arguments, see pages 5-11, filed 7/7/2022, with respect to 35 U.S.C 112(b) for claims 9 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 3/4/2022 has been withdrawn because the claims were amended. 

Applicant’s arguments, see pages 5-11, filed 7/7/2022, with respect to 35 U.S.C 112(b) for claims 10 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 3/4/2022 has been withdrawn because the claims were amended. 

Applicant’s arguments, see pages 5-11, filed 7/7/2022, with respect to 35 U.S.C 112(b) for claims 12 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 3/4/2022 has been withdrawn because the claims were amended. 

Applicant’s arguments, see pages 5-11, filed 7/7/2022, with respect to 35 U.S.C 112(b) for claims 14 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 3/4/2022 has been withdrawn because the claims were amended. 

Applicant’s arguments, see pages 5-11, filed 7/7/2022, with respect to 35 U.S.C 112(b) for claims 1, 6, 8, 11, 12, and 14 regarding the recitation of “designed for” have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 3/4/2022 has been withdrawn because the claims were amended. 


Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive. Regarding applicant’s arguments directed towards 2015/0201796 Kuempel, the examiner respectfully believes that Kuempel teaches aspects of the instant application as being obvious and that the rational is disclosed herein.

Applicant’s arguments, see pages 11 and 12, filed 7/7/2022, with respect to the rejection(s) of claim(s) 1-4 and 11-13 under Steber and Burrows have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20150327712 A1 SAMSÓ BESORA and US20120240783A1 Daburger in light of the recent amendments of 7/7/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “regulating the predefined amount of liquid” is not positively recited in the specification what structure is required to regulate the amount of liquid and why it is important to the instant application
The recitation of “depending on a filled state of the pressurizing liquid chamber” is unclear because the specification does not positively recite what a filing state of the pressurizing chamber is and how it is meant to relate to the two flow control modes

Claims 1 recites the limitation "the machine".  There is insufficient antecedent basis for this limitation in the claim.  The interpretation is that the applicant means to reference the beverage preparation machine.  The examiner is interpreting this to be “The beverage preparation machine”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 3, 6, 7, 8, 11, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150201796A1 Kuempel (hereinafter "Kuempel”) in view of US 20150327712 A1 SAMSÓ BESORA (hereinafter “SAMSÓ BESORA”). 
Regarding claim 1, Kuempel teaches, except where struck through, A beverage preparation machine (abstract) for providing a pressurized liquid to a dose of beverage ingredients (par. 34 teaches brewing pressure and coffee ground), the beverage preparation machine comprising: a pressurizing liquid chamber (boiler 131) configured for being filled with a predefined amount of liquid (claim 13) upon operation of a liquid pump (pump 150) connected to a liquid reservoir of the beverage preparation machine (fig. 3, fig. 8, and fig. 9 teach the pump in fluid communication to the reservoir 120 and 210 respectively); a potential energy accumulator (plunger lever 172 and 280 and manually-operated piston 170 and 282; fig. 3 ,fig. 8, par. 22, par. 79, and par. 126 teach the operation of the device of  Kuempel) associated with the pressurizing liquid chamber (par. 22, par. 79, and par. 126 teach the operation of the device of  Kuempel), (brew chamber 140 and 230) configured for receiving the dose of beverage ingredients (par. 35 to par. 37 and par. 102 to 107 teach the operation of the brew chamber of Kuempel), the brewing chamber configured  for being brought into fluid communication with the pressurizing liquid chamber (par. 35 to par. 37 and par. 102 to 107 teach the operation of the brew chamber of Kuempel); a flow control (binary fluid level sensor 226) configured for regulating the predefined amount of liquid conveyed from the liquid pump into the pressurizing liquid chamber according to at least two flow control modes depending on a filled state of the pressurizing liquid chamber (par. 83, par. 103, par. 106, and par. 114 teach the operation of the flow control; claim 9 teaches target water volume); and the at least two flow control modes comprise a first flow control mode (block S150) in which the predefined amount of liquid is conveyed from the liquid pump into the pressurizing liquid chamber (par. 60) and a second flow control mode (S100, S190 and S154) in which further liquid is conveyed from the liquid pump back into the liquid reservoir of the machine (par. 83); wherein the flow control comprises a first valve and a second valve arranged in a fluid path between the liquid reservoir and the pressurizing liquid chamber (the embodiment in fig. 8 teaches contactless valve 240 and contactless valve 250, these are arranged between the reservoir 210 and boiler 220 which is pressurized per par. 102 and 103), the first valve being positioned between the liquid pump and the liquid reservoir, the second valve being positioned between the first valve and the pressurizing liquid chamber, and wherein the second valve is a check valve.  Kuempel does not teach the potential energy accumulator configured to move between a charged position and a non-charged position, wherein the potential energy accumulator moves into the charged position upon filling of the pressurizing liquid chamber nor the first valve being positioned between the liquid pump and the liquid reservoir, the second valve being positioned between the first valve and the pressurizing liquid chamber, and wherein the second valve is a check valve.  SAMSÓ BESORA teaches, the potential energy accumulator (mechanism 12) configured to move between a charged position and a non-charged position (claim 30, 31, 32, and 34; par. 55; par. 120 to 129), wherein the potential energy accumulator moves into the charged position upon filling of the pressurizing liquid chamber (claim 30, 31, 32, and 34; par. 55; par. 120 to 129) and the first valve  (passage valve 22) being positioned between the liquid pump and the liquid reservoir (par. 151), the second valve (non-return valve 25) being positioned between the first valve and the pressurizing liquid chamber, and wherein the second valve is a check valve (par. 120 teaches non-return valve 25 which is known in the art as a check valve).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kuempel reference, to include the potential energy accumulator configured to move between a charged position and a non-charged position, wherein the potential energy accumulator moves into the charged position upon filling of the pressurizing liquid chamber and the first valve being positioned between the liquid pump and the liquid reservoir, the second valve being positioned between the first valve and the pressurizing liquid chamber, and wherein the second valve is a check valve, as suggested and taught by SAMSÓ BESORA, for the purpose of providing  the advantage that it enables the continuous and stable distribution of liquid at a constant high pressure of 6 to 10 bar (pressure necessary for espresso coffee), optimising the power consumption and the manufacturing and maintenance costs of the machines for preparing beverages of the state of the art (par. 6).


Regarding claim 2, Kuempel teaches, wherein the flow control enables an operation of the liquid pump in the charged position of the potential energy accumulator without further filling of the pressurizing liquid chamber when the potential energy accumulator is in the charged position (par. 83 and par. 84 teach the transferring of water to a level; par. 126 teaches the operation of lever 280; par. 115 teaches a venting operation to prevent over pressure).  

Regarding claim 3, Kuempel teaches, wherein operating positions of the potential energy accumulator comprises the charged position of the energy accumulator and at least a non-charged position (par. 126 and par. 127 teach the operation of piston 282 and lever 280 which teaches pressurizing the brew and therefore it is obvious there is a non-pressurized state of the brew chamber).  

Regarding claim 6, SAMSÓ BESORA teaches, wherein the first valve is configured for being selectively engaged and held in a forced open position when the potential energy accumulator is in the charged position (par. 123 and 124 teach the selective push button 28 opening valve 22).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kuempel reference, such that wherein the first valve is configured for being selectively engaged and held in a forced open position when the potential energy accumulator is in the charged position, as suggested and taught by SAMSÓ BESORA, for the purpose of providing the advantage that the piston 4 b recovers its resting position in the chamber 5, driving the water through the conduit 21 with sufficient pressure to overcome the resistance of the powdered product or coffee housed in the capsule of the infusion chamber 2 (par. 124). Furthermore, the examiner respectfully wishes to point out that the purpose to which apparatus is to be put and expression relating apparatus to contents thereof during intended operation are not significant in detem1ining patentability of an apparatus claim, Ex parte Thibault, 164 USPQ 666.  
  
 Regarding claim 7, SAMSÓ BESORA teaches, wherein the forced open position of the first valve enables a fluid communication solely between the liquid reservoir and the liquid pump (par. 121 to 124).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kuempel reference, such that wherein the forced open position of the first valve enables a fluid communication solely between the liquid reservoir and the liquid pump, as suggested and taught by Kuempel, for the purpose of providing the advantage that the piston 4 b recovers its resting position in the chamber 5, driving the water through the conduit 21 with sufficient pressure to overcome the resistance of the powdered product or coffee housed in the capsule of the infusion chamber 2 (par. 124).

Regarding claim 8, SAMSÓ BESORA teaches, wherein the first valve is configured  for being engaged and held in the forced open position by an engagement surface of a plunger (push-button 28) of at least one of the pressurizing liquid chamber or the potential energy accumulator (par. 121 to 124).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kuempel reference, such that wherein the first valve is configured  for being engaged and held in the forced open position by an engagement surface of a plunger of at least one of the pressurizing liquid chamber or the potential energy accumulator, as suggested and taught by , SAMSÓ BESORA, for the purpose of providing the advantage that the piston 4 b recovers its resting position in the chamber 5, driving the water through the conduit 21 with sufficient pressure to overcome the resistance of the powdered product or coffee housed in the capsule of the infusion chamber 2 (par. 124).

Regarding claim 11, Kuempel teaches, wherein the liquid pump is configured for being driven by a manually operated lever arrangement (par. 126 teaches a user manually operating lever 280 to pressurize the brew chamber 230 and forcing the brewed fluid out of the pre chamber which is analogous to a liquid pump).  


Regarding claim 12, Kuempel teaches, wherein the manually operated lever arrangement is designed for operating the liquid pump by a reciprocating movement of the manually operated lever arrangement with respect to a housing of the beverage preparation machine (par. 126 teaches the use of lever 280 which in fig. 3 and fig. 8  is attached to a pivot point and it is obvious that this is meant to operate in a reciprocating motion with respect to brew chamber 230 which is analogous to a housing).


Regarding claim 13, Kuempel teaches, wherein the manually operated lever arrangement is fixedly connected to the liquid pump (par. 126 teaches the use of lever 280 which in fig. 3 and fig. 8  is attached to a pivot point and an arm to connect the lever to piston 282 and is therefore fixedly but moveably connected to the pump).

Claim 9, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150201796A1 Kuempel (hereinafter "Kuempel”) in view of US 20150327712 A1 SAMSÓ BESORA (hereinafter “SAMSÓ BESORA”) in view of US20120240783A1 Daburger (hereinafter “Daburger”). 
Regarding claim 9, Kuempel and SAMSÓ BESORA do not teach wherein a third valve is configured to direct the further liquid back to the liquid reservoir when: a pressure between the liquid pump and the pressurizing liquid chamber exceeds a predetermined threshold, or the pressurizing liquid  chamber is in the filled state.  Daburger teaches, wherein a third valve (overpressure valve 27)  is configured to direct the further liquid back to the liquid reservoir when: a pressure between the liquid pump and the pressurizing liquid chamber exceeds a predetermined threshold, or the pressurizing liquid  chamber is in the filled state (par. 22).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kuempel and SAMSÓ BESORA references, to include wherein a third valve is configured to direct the further liquid back to the liquid reservoir when: a pressure between the liquid pump and the pressurizing liquid chamber exceeds a predetermined threshold, or the pressurizing liquid  chamber is in the filled state, as suggested and taught by Daburger, for the purpose of providing the advantage to relieve overpressure in a pressure-dependent manner, as a result for example of pressure problems in the heating facility 15 due to calcification (par. 22).

Regarding claim 10, Daburger teaches, wherein the third valve is a one-way valve configured to by-pass the first valve in a  direction towards the liquid reservoir (fig. 1 and fig. 2 show overpressure valve 27 as a check valve; par. 22).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kuempel and SAMSÓ BESORA references, to include wherein the third valve is a one-way valve configured to by-pass the first valve in a  direction towards the liquid reservoir, as suggested and taught by Daburger, for the purpose of providing the advantage to relieve overpressure in a pressure-dependent manner, as a result for example of pressure problems in the heating facility 15 due to calcification (par. 22).

Regarding claim 14, Kuempel and SAMSÓ BESORA do not teach, wherein the beverage preparation machine further comprises a release valve arranged between the pressurizing liquid chamber and the brewing chamber, the release valve configured for selectively releasing pressurized water from the pressurizing liquid chamber to the brewing chamber.  Daburger teaches, wherein the beverage preparation machine further comprises a release valve (non-return valve 21) arranged between the pressurizing liquid chamber and the brewing chamber (figs. 1 and 2), the release valve configured for selectively releasing pressurized water from the pressurizing liquid chamber to the brewing chamber (par. 24 teaches non-return valve 21 releasing into the brew chamber 23 and selectively closing to prevent backflow).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kuempel and SAMSÓ BESORA references, to include wherein the beverage preparation machine further comprises a release valve arranged between the pressurizing liquid chamber and the brewing chamber, the release valve configured for selectively releasing pressurized water from the pressurizing liquid chamber to the brewing chamber, as suggested and taught by Daburger, for the purpose of providing the advantage such that the second fluid conduit 9 b becoming contaminated with brewing residues (par. 24).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 6 a.m to 2:00 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761


/ADAM MICHAEL ECKARDT/           Examiner, Art Unit 3761

/DANA ROSS/           Supervisory Patent Examiner, Art Unit 3761